                                                     Notice Recipients
District/Off: 0208−7                      User:                                 Date Created: 2/21/2020
Case: 20−22239−rdd                        Form ID: 309E1                        Total: 27


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Marlaina Koller Croes        222 Gailmore Drive         Yonkers, NY 10710
ust         United States Trustee       Office of the United States Trustee       U.S. Federal Office Building      201 Varick
            Street, Room 1006        New York, NY 10014
aty         Paris Gyparakis       Rosen & Associates, P.C.         747 Third Avenue         New York, NY 10017
aty         Sanford Philip Rosen        Rosen & Associates, P.C.         747 Third Avenue         New York, NY 10017−2803
smg         Internal Revenue Service        PO Box 7346         Philadelphia, PA 19101−7346
smg         N.Y. State Unemployment Insurance Fund           P.O. Box 551        Albany, NY 12201−551
smg         New York State Tax Commission            Bankruptcy/Special Procedures Section         P.O. Box 5300      Albany,
            NY 12205−0300
smg         United States Attorney's Office       Southern District of New York         Attention: Tax & Bankruptcy
            Unit       86 Chambers Street, Third Floor        New York, NY 10007
7680214     200 SMRR LLC           201 SAW MILL RIVER ROAD                 YONKERS, NY 10701
7680215     3G LAND GROUP, LLC              27 HIDDEN OAK RD.              BRIARCLIFF MANOR, NY 10510
7680216     870 NEPPERHAN AVENUE, LLC                  201 SAW MILL RIVER ROAD                YONKERS, NY 10701
7680217     ATT&T          4331 COMMUNICATIONS DRIVE, FLOOR 4W                      DALLAS, TX 75211
7680218     CAPITAL ONE, N.A.            1680 CAPITAL ONE DR.              MCLEAN, VA 22102
7680219     CAPTIAL ONE AUTO FINANCE                  7933 PRESTON ROAD              PLANO, TX 75024−2302
7680220     CARRINGTON MORTGAGE SERVICES, LLC                       1600 SOUTH DOUGLASS RD.                ANAHEIM, CA
            92806
7680221     GEICO INSURANCE AGENCY, INC.                  ONE GEICO PLAZA              WASHINGTON, DC 20076
7680222     GREEN CAPITAL FUNDING, LLC                  116 NASSAU STREET, 8TH FL.               NEW YORK, NY 10038
7680223     HOWARD LEE             15 BELLWOOD AVE               DOBBS FERRY, NY 10522
7680224     HOWARD P. MAGALIFF               CHAPRTER 7 TRUSTEE OF ALLWAYS EAST TRANS                          C/O ARCHER &
            GREINER, P.C          630 THIRD AVENUE              NEW YORK, NY 10017
7680225     MR. CHIMNEY ASBESTOS & CHIMNEY                     529 ROCKLAND AVE               MAMARONECK, NY 10543
7680226     NATIONS EQUIPMENT FINANCE LLC                    D/B/A NATIONS FUND I, LLC               501 MERRITT SEVEN, 6TH
            FLOOR          NORWALK, CT 06851
7680227     NEW YORK STATE DEP'T OF FINANCE                    P.O. BOX 5149         ALBANY, NY 12205
7680228     PLATTE RIVER INSURANCE COMPANY                      P.O. BOX 5900          MADISON, WI 53705
7680229     SAEB W ALDOGOM               385 ASHFORD AVE              DOBBS FERRY, NY 10522
7680230     THE LAW OFFICES OF JOSEPH R. MIANO                    120 BLOOMINGDALE RD, #306                WHITE PLAINS, NY
            10605
7680231     THE PORT AUTHORITY OF NEW YORK & NEW JER                         150 GREENWICH STREET               4 WORLD
            TRADE CENTER, 24TH FLOOR                 NEW YORK, NY 10007
7680232     WALTER JACKSON               4 ROLLING WAY, UNIT N               PEEKSKILL, NY 10566
                                                                                                                  TOTAL: 27
